Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-13-2007

Core Comm Inc v. Verizon PA Inc
Precedential or Non-Precedential: Precedential

Docket No. 06-2419




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Core Comm Inc v. Verizon PA Inc" (2007). 2007 Decisions. Paper 843.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/843


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 06-2419


                           CORE COMMUNICATIONS, INC.,

                                             Appellant

                                              v.

                           VERIZON PENNSYLVANIA, INC.


                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                 (D.C. No. 04-cv-04513)
                      District Judge: Honorable Timothy J. Savage


    Present: SMITH* and FISHER, Circuit Judges, and DIAMOND,** District Judge.


                      SUR PETITION FOR PANEL REHEARING



       The petition for panel rehearing filed by Appellant having been submitted to the
judges who participated in the decision of this court and are not recused, it is hereby



       *
        The Honorable D. Brooks Smith participated in the oral argument, panel
conference, and joined in the decision in this case, but has discovered facts causing him to
recuse from considering the petition for rehearing. As panel rehearing has been granted
by the remaining members of the original panel, The Honorable Anthony J. Scirica will
be added to complete the coram for further proceedings regarding the merits of the
appeal.
       **
         The Honorable Gustave Diamond, United States District Judge for the Western
District of Pennsylvania, sitting by designation.
ORDERED that the petition for panel rehearing is GRANTED. The opinion filed May 9,
2007, is hereby VACATED, and a subsequent opinion will be issued.

                                      BY THE COURT:



                                      /s/ D. Michael Fisher
                                      Circuit Judge
Dated: June 13, 2007
PDB/cc: Michael B. Hazzard, Esq.
         Deborah J. Israel, Esq.
         Barry W. Krengel, Esq.
         Louis J. Rouleau, Esq.
         Thomas A. Leonard, Esq.
         Richard P. Limburg, Esq.
         Cynthia L. Randall, Esq.
         Joseph M. Ruggiero, Esq
         Austin C. Schlick, Esq.
         H. David Seidman, Esq




                                        2